lN THE SUPREME COURT OF PENNSYLVAN|A
WESTERN DlSTRlCT

COl\/|l\/|ONWEALTH OF PENNSYLVAN|A, : NO. 419 WAL 2016

 

Respondent
Petition for Allowance of Appeal from
the Order of the Superior Court
v.
DAREL BARBOUR,
Petitioner
ORDER
PER CUR|AM

AND NOW, this 4th day of April, 2017, the Petition for Allowance of Appeal is
GRANTED. The issue, as stated by petitioner, is:

Did the Superior Court err in creating a new waiver [] provision for

[Pa.R.Crim.P.] 600 by holding that a defendant who fails to appear for an

untimely trial can still waive his rights under the rule, in direct contradiction

to this Court’s jurisprudence?

Additionally, the parties are directed to address the viability and applicability of
the waiver theory articulated in Judge Bowes’ concurring memorandum, particularly in

light of the text of Rule 600.

Justice l\/|undy did not participate in the consideration or decision of this matter.